DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
The amendment made to claim 16, as well as the cancelation of claims 1, 4 and 9-15, as filed on February 14, 2022, are acknowledged. 
The amendment made to claim 16 is responsive.  The previous objection to the claim, as set forth in the Office action mailed on October 15, 2021, has been withdrawn.
The amendment made to claim 16 has overcome the previous rejection to the claim and its dependent claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the Office action mailed on October 15, 2021. 
Applicant's arguments, see Remarks filed on February 14, 2022, with respect to prior art rejection to amended claim 16 have been fully considered but they are not persuasive.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5-8 and 16 are rejected under 35 U.S.C. 103 as being obvious over Masanobu et al. (CN101107565, a machine-translated English version is used).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  
	Masanobu is silent about the melamine-based crosslinker is for eliminating a polymerization inhibiting effect of the polymerization inhibitor (B) at a heating temperature of 70oC or higher and 280oC or lower.  However, it is noted that claim 1 is drawn to a composition claim and the recitation of "for eliminating a polymerization inhibiting effect of the polymerization inhibitor (B) at a heating temperature of 70oC or higher and 280oC or lower" is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of 
Masanobu is silent about wherein a concentration of the polymerization inhibitor (B) in the composition is less than 0.1 parts by weight by allowing the polymerization inhibitor (B) to react with the compound (D) at the heating temperature of 70°C or higher and 280°C or lower.  However, Masanobu discloses the same polymerization inhibitor (hydroquinone, paragraph 0272) as the inhibitor claimed by the current application (claim 3), the same corsslinker (melamine-based compound, paragraph 0261) as the crosslinker claimed by the current application (claim 7), and a heating temperature range (80°C or higher and 110°C or lower, paragraph 0312) that falls within the temperature range recited in the instant claim (70°C or higher and 280°C or lower).  Because the starting concentration of polymerization inhibitor (B) disclosed by Masanobu overlaps with the concentration range recited in the instant claim, it is reasonable to expect that the ending concentration ranges would also overlap.
Regarding claim 2, Masanobu discloses wherein the polymerization inhibitor (B) is quinone-based compounds (hydroquinone, paragraph 0272).
Regarding claim 3, Masanobu discloses wherein the polymerization inhibitor (B) is hydroquinones (paragraph 0272).
oC or higher and 280oC.  However, it is noted that claim 5 is drawn to a composition claim and the recitation of "by reacting with the curable base material (A) to bond molecules of the curable base material (A) together at a heating temperature of 70oC or higher and 280oC " is considered as a property of the claimed composition and composition claim covers what the composition is not what the composition does and "the discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Regarding claim 6, Masanobu Masanobu is silent about is silent about wherein the crosslinker (D) also reacts with the polymerization inhibitor (B) at a heating temperature of 70°C or higher and 280°C or lower.  However, it is noted that claim 1 is drawn to a composition claim and the limitation in the wherein clause is considered as a property of the claimed composition and composition claim covers what the composition is not what the composition does and "the discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 

	Regarding claim 8, it is noted that claim 8 is drawn to a composition claim and the limitation recited in the wherein clause is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIONG-PING LU/
Primary Examiner, Art Unit 1713